 1 STEPHEN M. HAYES (SBN 83583)
   STEPHEN P. ELLINGSON (SBN 136505)
 2 CHERIE M. SUTHERLAND (SBN 217992)
   HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
   999 Skyway Road, Suite 310
 4 San Carlos, California 94070
   Telephone: 650.637.9100
 5 Facsimile: 650.637.8071
   Attorneys for Defendant
 6 STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY
 7

 8 KIMBERLY A. MILLINGTON (SBN 169200)
   MILLINGTON LAW GROUP
 9 201 Spear Street, Suite 1100
   San Francisco, California 94105
10 Telephone: 415.230.5386
   Facsimile: 415.230.5387
11
   Attorney for Plaintiff
12 RICHARD THOMAS

13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15

16 RICHARD THOMAS,                                         CASE NO. 3:15-cv-00509 -CRB
17                  Plaintiff,                             STIPULATION OF DISMISSAL;
                                                           [PROPOSED] ORDER
18            v.                                           [Fed. Rule Civ. Proc., Rule 41(a)(1)
19 STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY and DOES 1-10,
20 inclusive,

21                  Defendants.
22

23            IT IS HEREBY STIPULATED by plaintiff Richard Thomas by and through his attorney of

24 record, Kimberly A. Millington of Millington Law Group and defendant State Farm Mutual

25 Automobile Insurance Company through its attorney of record Cherie M. Sutherland of Hayes Scott

26 Bonino Ellingson Guslani Simonson & Clause LLP, that the above-captioned action be, and hereby

27 is, DISMISSED WITH PREJUDICE pursuant to Federal Rules of Civil Procedure, rule 41(a)(1),

28 with the parties to bear their own costs and attorney fees.

     912804                                          -1-
               STIPULATION OF DISMISSAL; [PROPOSED] ORDER – CASE NO. 3:15-CV-00509-CRB
1 Dated: December 27, 2018             MILLINGTON LAW GROUP

2

3                                      By:   /s/ Kimberly A. Millington
                                              KIMBERLY A. MILLINGTON
4                                             Attorney for Plaintiff
                                              RICHARD THOMAS
5

6 Dated: December 27, 2018             HAYES SCOTT BONINO ELLINGSON
                                       GUSLANI SIMONSON & CLAUSE LLP
7

8
                                       By:   /s/ Cherie M. Sutherland
9                                              STEPHEN M. HAYES
                                               STEPHEN P. ELLINGSON
10                                             CHERIE M. SUTHERLAND
                                               Attorneys for Defendant
11                                             STATE FARM MUTUAL AUTOMOBILE
                                               INSURANCE COMPANY
12

13                                      PROPOSED ORDER
14
              IT IS SO ORDERED.
15

16            January 7, 2019
     Dated: ________      , 2018
17                                            HONORABLE CHARLES R. BREYER
                                              UNITED STATES DISTRICT COURT –
18                                            NORTHERN DISTRICT OF CALIFORNIA
19

20

21

22

23

24

25

26

27

28

     912804                                     -2-
               STIPULATION OF DISMISSAL; [PROPOSED] ORDER – CASE NO. 3:15-CV-00509-CRB
